DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
1.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: storage unit that stores, determination unit that determines and route allocation unit that allocates in claim 1.  The route allocation unit allocates in claim 4.  The route allocation unit determines in claim 5.  A monitoring unit that monitors in claim 6.  The monitoring unit periodically acquires from the determination unit in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 1 and 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1.  Claim 1 recites a storage unit that stores, determination unit that determines and route allocation unit that allocates.
Applicant’s specification as published at 0024 discloses a storage unit 11, a determination unit 12 and a route allocation unit 13 without any further description.  Applicant’s specification simply repeats the claim limitation(s).  Furthermore, Applicants Figure 2 depicts a black box 10 (control device) having a black box 11 (storage unit), The Examiner notes Applicant amend claim 1 “
Regarding claim 4.  Applicant amends claim 4:  “the route allocation ” (amendment dated 6/15/2020).  Applicant’s specification as published at 0024 discloses a storage unit 11, a determination unit 12 and a route allocation unit 13 without any further description.  Applicant’s specification simply repeats the claim limitation(s).  Furthermore, Applicants Figure 2 depicts a black box 10 (control device) having a black box 11 (storage unit), black box 12 (determination unit) and black box 13 (route allocation unit).  
	Regarding claim 5.  Applicant amends claim 5 “the route allocation ” (amendment dated 6/15/2020).
Applicant’s specification as published at 0024 discloses a storage unit 11, a determination unit 12 and a route allocation unit 13 without any further description.  Applicant’s specification simply repeats the claim limitation(s).  Furthermore, Applicants Figure 2 depicts a black box 10 (control device) having a black box 11 (storage unit), black box 12 (determination unit) and black box 13 (route allocation unit).  
Regarding claim 6.  Applicant amends claim 6 “”.
Applicant’s specification at 0048 as published recites “a monitoring unit 21 for monitoring” without any further description.  Applicant’s specification simply repeats the Applicants figure 7 depicts black box 21 (monitoring unit).  
Regarding claim 7.  Applicant amends claim 7 “monitoring ”, “determination ”.
Applicant’s specification at 0048 as published recites “a monitoring unit 21 for monitoring” without any further description.  Applicant’s specification simply repeats the claim limitation(s).    Furthermore, Applicants figure 7 depicts black box 21 (monitoring unit) and black box 12 (determination unit).
  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim limitation “storage unit that stores, determination unit that determines and route allocation unit that allocates, a monitoring unit that monitors” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Regarding claim 1.  Claim 1 recites a storage unit that stores, determination unit that determines and route allocation unit that allocates.
Applicant’s specification as published at 0024 discloses a storage unit 11, a determination unit 12 and a route allocation unit 13 without any structure.  The Examiner notes Applicant amend claim 1 “
Regarding claim 4.  Applicant amends claim 4:  “the route allocation ” (amendment dated 6/15/2020).  Applicant’s specification as published at 0024 discloses a storage unit 11, a determination unit 12 and a route allocation unit 13 without structure.  Applicant’s specification simply repeats the claim limitation(s).  Furthermore, Applicants Figure 2 depicts a black box 10 (control device) having a black box 11 (storage unit), black box 12 (determination unit) and black box 13 (route allocation unit).  
	Regarding claim 5.  Applicant amends claim 5 “the route allocation ” (amendment dated 6/15/2020).
Applicant’s specification as published at 0024 discloses a storage unit 11, a determination unit 12 and a route allocation unit 13 without any structure.  Applicant’s specification simply repeats the claim limitation(s).  Furthermore, Applicants Figure 2 depicts a black box 10 (control device) having a black box 11 (storage unit), black box 12 (determination unit) and black box 13 (route allocation unit).  
Regarding claim 6.  Applicant amends claim 6 “”.
Applicants figure 7 depicts black box 21 (monitoring unit).  
Regarding claim 7.  Applicant amends claim 7 “monitoring ”, “determination ”.
Applicant’s specification at 0048 as published recites “a monitoring unit 21 for monitoring” without any structure.  Applicant’s specification simply repeats the claim limitation(s).    Furthermore, Applicants figure 7 depicts black box 21 (monitoring unit) and black box 12 (determination unit).
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1-3, 8-11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (2018/0302832) in view of Yadav et al (2019/0044824).
Regarding claims 1 and 9.  Huang teaches a control device (figure 1, item 150, 0045 – root access point that serves as a Multi-AP Controller controlling multiple Access points, 0064 – wherein the control device can be root AP, the first AP, a Multi-AP controller or another device) and method for controlling a communication device (figure 1, item 150, 0045 – root access point that serves as a Multi-AP Controller controlling multiple Access points) constituting a communication network including a wireless communication section, the control device comprising:
a storage unit that stores a communication failure history in the wireless communication section (0006 – determine that a wireless connection does not meet a QoS profile, 0014 – obtain performance information which includes number of child Access Points, link data rate, scheduling behavior and delay metrics, 0054 – Multi-AP controller maintains a history of steering decisions based on QoS profile and selects the path with fewer hops.  An AP may preemptively steer a client device to a particular AP (such as one with fewer hops to the root AP) if the UE has previously been steered based on the QoS profile, , 0061 – estimate the expected performance for each of a plurality of candidate paths available between the APs, 0064 – wireless backhaul may experience a chronic condition of repeatedly becoming congested and the root AP or Multi-AP controller select a different backhaul, 0065 – determine that a chronic condition exists resulting from the child AP being unable to meet the collective capacity requirement, 0066 – estimate path performance metrics claim 3 – determine a chronic condition resulting from the child AP being unable to meet the collective capacity requirement, 0096 – QoS profile may be determined as a long-term QoS profile expected that is based on pervious traffic patterns over a period of time);
a determination unit that determines stability of the wireless communication section, based on the communication failure history (0006 – determine that a wireless connection does not meet a QoS profile, 0014 – obtain performance information which includes number of child Access Points, link data rate, scheduling behavior and delay metrics, 0054 – Multi-AP controller maintains a history of steering decisions based on QoS profile and selects the path with fewer hops.  An AP may preemptively steer a client device to a particular AP (such as one with fewer hops to the root AP) if the UE has previously been steered based on the QoS profile, , 0061 – estimate the expected performance for each of a plurality of candidate paths available between the APs, 0064 – wireless backhaul may experience a chronic condition of repeatedly becoming congested and the root AP or Multi-AP controller select a different backhaul, 0065 – determine that a chronic condition exists resulting from the child AP being unable to meet the collective capacity requirement, 0066 – estimate path performance metrics for each path, claim 3 – determine a chronic condition resulting from the child AP being unable to meet the collective capacity requirement, 0096 – QoS profile may be determined as a long-term QoS profile expected that is based on pervious traffic patterns over a period of time); and
0006 – determine that a wireless connection does not meet a QoS profile, 0014 – obtain performance information which includes number of child Access Points, link data rate, scheduling behavior and delay metrics, 0054 – Multi-AP controller maintains a history of steering decisions based on QoS profile and selects the path with fewer hops.  An AP may preemptively steer a client device to a particular AP (such as one with fewer hops to the root AP) if the UE has previously been steered based on the QoS profile, , 0061 – estimate the expected performance for each of a plurality of candidate paths available between the APs, 0064 – wireless backhaul may experience a chronic condition of repeatedly becoming congested and the root AP or Multi-AP controller select a different backhaul, 0065 – determine that a chronic condition exists resulting from the child AP being unable to meet the collective capacity requirement, 0066 – estimate path performance metrics for each path, claim 3 – determine a chronic condition resulting from the child AP being unable to meet the collective capacity requirement, 0096 – QoS profile may be determined as a long-term QoS profile expected that is based on pervious traffic patterns over a period of time).
Huang does not use the term “failure” history.
	Yadav also teaches systems and/or methods may be implanted in the wire and wireless environment (0040, 0046).  Yadav teaches using historical link quality information to classify a link (abstract, 0002).  Yadav teaches a network device uses one or more machine learning techniques to monitor link quality and to detect faults prior to the link incurring faults and performing one or more actions, such as repair 0012).  Historical link quality may include one or more values associated with identifying errors in data transmission and/or one or more environment conditions (0015-0016, 0080).  The historical link quality information is used to train a data model that accounts for a number of different environmental conditions (0017, 0025, 0042, 0062-0064).  In some implementations, network device may implement a forecasting technique with a separate data model.  For example, network device may train a separate data model that includes a set of characteristics associated with link faults (e.g., including data leading up to link failure) and can be used to project a time period at which the link is predicted to degrade in link quality past a particular link quality threshold (0093).  By correctly classifying links, network device is able to identify situations where a link is beginning to degrade in quality, and is able to take corrective actions (0115).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Huang to include characteristics associated with link faults (e.g., including data leading up to link failures) as taught by Yadav in order to project a time period at which a link is predicted to degrade in link quality past a particular link quality threshold thereby identifying situations where a link is beginning to degrade in quality and select an alternative/different link to use so that services is uninterrupted.
Regarding claim 14.  Huang teaches a control method of a communication system including a communication device (figure 1, item 150, 0045 – root access point that serves as a Multi-AP Controller controlling multiple Access points, 0064 – figure 1, item 150, 0045 – root access point that serves as a Multi-AP Controller controlling multiple Access points, 0064 – wherein the control device can be root AP, the first AP, a Multi-AP controller or another device) for controlling the communication device, the control method comprising:
storing a communication failure history in a wireless communication section of a communication network (0006 – determine that a wireless connection does not meet a QoS profile, 0014 – obtain performance information which includes number of child Access Points, link data rate, scheduling behavior and delay metrics, 0054 – Multi-AP controller maintains a history of steering decisions based on QoS profile and selects the path with fewer hops.  An AP may preemptively steer a client device to a particular AP (such as one with fewer hops to the root AP) if the UE has previously been steered based on the QoS profile, , 0061 – estimate the expected performance for each of a plurality of candidate paths available between the APs, 0064 – wireless backhaul may experience a chronic condition of repeatedly becoming congested and the root AP or Multi-AP controller select a different backhaul, 0065 – determine that a chronic condition exists resulting from the child AP being unable to meet the collective capacity requirement, 0066 – estimate path performance metrics for each path, claim 3 – determine a chronic condition resulting from the child AP being unable to meet the collective capacity requirement, 0096 – QoS profile may be determined as a long-term QoS profile expected that is based on pervious traffic patterns over a period of time);
0006 – determine that a wireless connection does not meet a QoS profile, 0014 – obtain performance information which includes number of child Access Points, link data rate, scheduling behavior and delay metrics, 0054 – Multi-AP controller maintains a history of steering decisions based on QoS profile and selects the path with fewer hops.  An AP may preemptively steer a client device to a particular AP (such as one with fewer hops to the root AP) if the UE has previously been steered based on the QoS profile, , 0061 – estimate the expected performance for each of a plurality of candidate paths available between the APs, 0064 – wireless backhaul may experience a chronic condition of repeatedly becoming congested and the root AP or Multi-AP controller select a different backhaul, 0065 – determine that a chronic condition exists resulting from the child AP being unable to meet the collective capacity requirement, 0066 – estimate path performance metrics for each path, claim 3 – determine a chronic condition resulting from the child AP being unable to meet the collective capacity requirement, 0096 – QoS profile may be determined as a long-term QoS profile expected that is based on pervious traffic patterns over a period of time); and
allocating a communication route, based on the stability (0006 – determine that a wireless connection does not meet a QoS profile, 0014 – obtain performance information which includes number of child Access Points, link data rate, scheduling behavior and delay metrics, 0054 – Multi-AP controller maintains a history of steering decisions based on QoS profile and selects the path with fewer hops.  An AP may preemptively steer a client device to a particular AP (such as one with fewer hops to the root AP) if the UE has previously been steered based on the QoS profile, , 0061 – estimate the expected performance for each of a plurality of candidate paths available between the APs, 0064 – wireless backhaul may experience a chronic condition of repeatedly becoming congested and the root AP or Multi-AP controller select a different backhaul, 0065 – determine that a chronic condition exists resulting from the child AP being unable to meet the collective capacity requirement, 0066 – estimate path performance metrics for each path, claim 3 – determine a chronic condition resulting from the child AP being unable to meet the collective capacity requirement, 0096 – QoS profile may be determined as a long-term QoS profile expected that is based on pervious traffic patterns over a period of time).
Huang does not use the term “failure” history.
	Yadav also teaches systems and/or methods may be implanted in the wire and wireless environment (0040, 0046).  Yadav teaches using historical link quality information to classify a link (abstract, 0002).  Yadav teaches a network device uses one or more machine learning techniques to monitor link quality and to detect faults prior to the link incurring faults and performing one or more actions, such as repair the link and/or adapt to environmental conditions associated with the link (0012).  Historical link quality may include one or more values associated with identifying errors in data transmission and/or one or more environment conditions (0015-0016, 0080).  The historical link quality information is used to train a data model that accounts for a number of different environmental conditions (0017, 0025, 0042, 0062-0064).  In some implementations, network device may implement a forecasting technique with For example, network device may train a separate data model that includes a set of characteristics associated with link faults (e.g., including data leading up to link failure) and can be used to project a time period at which the link is predicted to degrade in link quality past a particular link quality threshold (0093).  By correctly classifying links, network device is able to identify situations where a link is beginning to degrade in quality, and is able to take corrective actions (0115).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Huang to include characteristics associated with link faults (e.g., including data leading up to link failures) as taught by Yadav in order to project a time period at which a link is predicted to degrade in link quality past a particular link quality threshold thereby identifying situations where a link is beginning to degrade in quality and select an alternative/different link to use so that services is uninterrupted.
Regarding claims 2, 10 and 15.  Huang does not explicitly teach wherein information on a communication failure occurring in a past predetermined period is recorded in the communication failure history in association with a communication route present in the wireless communication section.
Yadav also teaches systems and/or methods may be implanted in the wire and wireless environment (0040, 0046).  Yadav teaches using historical link quality information to classify a link (abstract, 0002).  Yadav teaches a network device uses one or more machine learning techniques to monitor link quality and to detect faults prior to the link incurring faults and performing one or more actions, such as repair 0012).  Historical link quality may include one or more values associated with identifying errors in data transmission and/or one or more environment conditions (0015-0016, 0080).  The historical link quality information is used to train a data model that accounts for a number of different environmental conditions (0017, 0025, 0042, 0062-0064).  In some implementations, network device may implement a forecasting technique with a separate data model.  For example, network device may train a separate data model that includes a set of characteristics associated with link faults (e.g., including data leading up to link failure) and can be used to project a time period at which the link is predicted to degrade in link quality past a particular link quality threshold (0093).  By correctly classifying links, network device is able to identify situations where a link is beginning to degrade in quality, and is able to take corrective actions (0115).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Huang to include characteristics associated with link faults (e.g., including data leading up to link failures) as taught by Yadav in order to project a time period at which a link is predicted to degrade in link quality past a particular link quality threshold thereby identifying situations where a link is beginning to degrade in quality and select an alternative/different link to use so that services is uninterrupted.
Regarding claims 3, 11 and 16.  Huang teaches wherein a band is recorded in the communication failure history in association with a communication route present in the wireless communication section (0014 – link data rate, 0071 – link data rates between APs, 0090 – link data rates and hop counts for each path, 0099 – end-to-end transmission rates, 0103 – transmission rates for different links).
Huang does not use the term failure history.
Yadav also teaches systems and/or methods may be implanted in the wire and wireless environment (0040, 0046).  Yadav teaches using historical link quality information to classify a link (abstract, 0002).  Yadav teaches a network device uses one or more machine learning techniques to monitor link quality and to detect faults prior to the link incurring faults and performing one or more actions, such as repair the link and/or adapt to environmental conditions associated with the link (0012).  Historical link quality may include one or more values associated with identifying errors in data transmission and/or one or more environment conditions (0015-0016, 0080).  The historical link quality information is used to train a data model that accounts for a number of different environmental conditions (0017, 0025, 0042, 0062-0064).  In some implementations, network device may implement a forecasting technique with a separate data model.  For example, network device may train a separate data model that includes a set of characteristics associated with link faults (e.g., including data leading up to link failure) and can be used to project a time period at which the link is predicted to degrade in link quality past a particular link quality threshold (0093).  By correctly classifying links, network device is able to identify situations where a link is beginning to degrade in quality, and is able to take corrective actions (0115).
Yadav teaches one or actual measures of link quality may include one or more values associated with identifying errors in data transmission, FEC value, CRC, SNR Bit Error Rate (BER) (e.g., BER associated with a communication route) and/or the like (0016, 0062).  The first network device may determine a BER value by comparing bit string values before and after the bit string travels through the link and/or determine noise value of the link (0024-0025, 0072).  Monitor bits that travel through a link (0027, 0080).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Huang to include characteristics associated with link faults (e.g., including data leading up to link failures) as taught by Yadav in order to project a time period at which a link is predicted to degrade in link quality past a particular link quality threshold thereby identifying situations where a link is beginning to degrade in quality and select an alternative/different link to use so that services is uninterrupted.
	Regarding claim 8.  Huang teaches a system comprising the control device (figure 1, item 150, 0045 – root access point that serves as a Multi-AP Controller controlling multiple Access points, 0064 – wherein the control device can be root AP, the first AP, a Multi-AP controller or another device) and the communication device (figure 1, item 150, 0045 – root access point that serves as a Multi-AP Controller controlling multiple Access points, 0064 – wherein the control device can be root AP, the first AP, a Multi-AP controller or another device).
5.	Claims 4-7, 12-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Yadav further in view of Domrow et al (2018/0131562).

0006, 0042 – first AP may select a target path from among the plurality of target paths, based on QoS, 0019, 0021, 0042-0043 – select based on lowest end-to-end delay, 0041 – select based upon backhaul performance, 0048 – based on backhaul utilization, 0054 – history of steering decisions) according to a priority of the virtual line.
	Huang in view of Yadav do not use the term priority of the virtual line.
	Domrow teaches past performance of network paths is often the leading and most reliable indicator of future path performance (0018).  Domrow teaches two network fabrics are provided (figure 1, 0029) so that even if all of the paths in one of the network fabrics were to become disabled, a path through the other network fabric would continue to be utilized.  The term “degraded state” indicates a path that has had a recent failure that may be a recurring intermittent failure (0030).  Priorities are used to select the path (0035).  Failover algorithm gives less priority to the path that is in degraded state.  By marking paths as “degraded” after certain errors, embodiments described herein can identify that the reserved path is likely to experience more errors, and thus it is useful to move the reservation to the alternative path (0045-0046).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Huang in view of Yadav to determine if links are in “degraded state” as taught by Domrow in order to give low priority to paths that are in a degraded state and select an alternative path that is more reliable.
priority is allocated to another virtual line, the route allocation unit determines whether allocation of a communication route of the another virtual line is changeable, and when changing is possible, changes allocation of a communication route of the another virtual line.
Domrow teaches past performance of network paths is often the leading and most reliable indicator of future path performance (0018).  Domrow teaches two network fabrics are provided (figure 1, 0029) so that even if all of the paths in one of the network fabrics were to become disabled, a path through the other network fabric would continue to be utilized.  The term “degraded state” indicates a path that has had a recent failure that may be a recurring intermittent failure (0030).  Priorities are used to select the path (0035).  Failover algorithm gives less priority to the path that is in degraded state.  By marking paths as “degraded” after certain errors, embodiments described herein can identify that the reserved path is likely to experience more errors, and thus it is useful to move the reservation to the alternative path (0045-0046).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Huang in view of Yadav to determine if links are in “degraded state” as taught by Domrow in order to give low priority to paths that are in a degraded state and select an alternative path that is more reliable.
Regarding claim 6.  Huang teaches a monitoring unit that monitors whether there is the virtual line deviated from an allocation condition when a communication route is allocated (0006, 0042 – first AP may select a target path from among the plurality of 0019, 0021, 0042-0043 – select based on lowest end-to-end delay, 0041 – select based upon backhaul performance, 0048 – based on backhaul utilization, 0054 – history of steering decisions)
Domrow teaches past performance of network paths is often the leading and most reliable indicator of future path performance (0018).  Domrow teaches two network fabrics are provided (figure 1, 0029) so that even if all of the paths in one of the network fabrics were to become disabled, a path through the other network fabric would continue to be utilized.  The term “degraded state” indicates a path that has had a recent failure that may be a recurring intermittent failure (0030).  Priorities are used to select the path (0035).  Failover algorithm gives less priority to the path that is in degraded state.  By marking paths as “degraded” after certain errors, embodiments described herein can identify that the reserved path is likely to experience more errors, and thus it is useful to move the reservation to the alternative path (0045-0046).
Regarding claim 7.  Huang teaches wherein the communication failure history is periodically updated, and the monitoring unit periodically acquires a band of the communication route from the communication failure history, acquires the stability calculated from the determination unit, and determines whether there is the virtual line in which the communication route is deviated from the allocation condition, based on the acquired band and stability (0006, 0042 – first AP may select a target path from among the plurality of target paths, based on QoS, 0019, 0021, 0042-0043 – select based on lowest end-to-end delay, 0041 – select based upon backhaul performance, 0048 – based on backhaul utilization, 0054 – history of steering decisions)
past performance of network paths is often the leading and most reliable indicator of future path performance (0018).  Domrow teaches two network fabrics are provided (figure 1, 0029) so that even if all of the paths in one of the network fabrics were to become disabled, a path through the other network fabric would continue to be utilized.  The term “degraded state” indicates a path that has had a recent failure that may be a recurring intermittent failure (0030).  Priorities are used to select the path (0035).  Failover algorithm gives less priority to the path that is in degraded state.  By marking paths as “degraded” after certain errors, embodiments described herein can identify that the reserved path is likely to experience more errors, and thus it is useful to move the reservation to the alternative path (0045-0046).
Huang does not use the term “failure” history.
	Yadav also teaches systems and/or methods may be implanted in the wire and wireless environment (0040, 0046).  Yadav teaches using historical link quality information to classify a link (abstract, 0002).  Yadav teaches a network device uses one or more machine learning techniques to monitor link quality and to detect faults prior to the link incurring faults and performing one or more actions, such as repair the link and/or adapt to environmental conditions associated with the link (0012).  Historical link quality may include one or more values associated with identifying errors in data transmission and/or one or more environment conditions (0015-0016, 0080).  The historical link quality information is used to train a data model that accounts for a number of different environmental conditions (0017, 0025, 0042, 0062-0064).  In some implementations, network device may implement a forecasting technique with a separate data model.  For example, network device may train a separate data model that includes a set of characteristics associated with link faults (e.g., including data leading up to link failure) and can be used to project a time period at which the link is predicted to degrade in link quality past a particular link quality threshold (0093).  By correctly classifying links, network device is able to identify situations where a link is beginning to degrade in quality, and is able to take corrective actions (0115).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Huang to include characteristics associated with link faults (e.g., including data leading up to link failures) as taught by Yadav in order to project a time period at which a link is predicted to degrade in link quality past a particular link quality threshold thereby identifying situations where a link is beginning to degrade in quality and select an alternative/different link to use so that services is uninterrupted.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2015/0327113) Nishioka teaches examining the past history and statistical information of a wireless link, and determine the wireless link to use according to traffic flow and/or priority.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BARRY W TAYLOR/Primary Examiner, Art Unit 2646